Exhibit 10.57

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

ROBERT L. FORNARO AND AIRTRAN HOLDINGS, INC.

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of October 31, 2007, by and between AIRTRAN HOLDINGS, INC., a
Nevada corporation (the “Company”), and Robert L. Fornaro (the “Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
Employment Agreement dated as of May 24, 2006 (the “Employment Agreement”), and;

WHEREAS, the parties hereto wish to amend the terms of the Employment Agreement
as more fully set forth below.

NOW, THEREFORE, for and in consideration of the premises and agreements
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

Section 6.1 of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing such article with the following:

1. As of the Effective Date, the Executive shall be granted an aggregate of
75,000 shares of the Company’s Common Stock, par value $.001 per share
(“Shares”). The Shares shall vest as follows: 50,000 shares of the date that
Executive is elected as Chief Executive Officer of the Company and 25,000 shares
on February 6, 2008.

2. Remaining Terms Unaffected. Except for this amendment to the Employment
Agreement set forth herein, all other provisions of the Employment Agreement
shall remain in full force and effect and are incorporated herein as if fully
set forth herein.

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof shall bear the signatures of all of the parties
indicated as the signatories hereto.

IN WITNESS WHEREOF, this Amended Agreement has been duly executed on the date
first above written.

 

EXECUTIVE     AIRTRAN HOLDINGS, INC.      

/s/ Robert L. Fornaro

    By:  

/s/ Richard P. Magurno

Robert L. Fornaro       Richard P. Magurno President       Senior Vice President